In re                                           PETITION FOR
Joshua G. ANDERSON 1                      EXTRAORDINARY RELIEF IN
           Petitioner                          THE NATURE OF
                                          A WRIT OF HABEUS CORPUS

UNITED STATES                                   NMCCA No. 201200499
           Respondent
                                                          Panel 3

                                                        ORDER

                                               Dismissing Petition for
                                                Lack of Jurisdiction


    On 2 November 2021, Petitioner once again filed a Petition for Extraordi-
nary Relief without providing a prima facie basis for this Court’s jurisdiction
to consider it. Accordingly, it is, this 5th day of January 2022,

ORDERED:
   That the Petition is DENIED for lack of jurisdiction. 2


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   1  Prior to his discharge being executed, Petitioner was a Hospitalman Apprentice
(E-2), U.S. Navy.
   2 See In re Anderson, No. 201200499 (N-M. Ct. Crim. App. May 11, 2021) (un-
published).